IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-1061-19

                            ORLANDO ORTIZ, Appellant

                                            v.

                               THE STATE OF TEXAS

           ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
                 UNDER T EX. C ODE C RIM . P ROC. Art 44.04(h)
                          LA SALLE COUNTY



       Per curiam.

                                       ORDER


       Appellant was convicted of assault family violence by occlusion in Cause No. 17-05-

00056-CRL in the 218TH District Court of La Salle County. Punishment was assessed at

confinement for 40 years. The Court of Appeals reversed the conviction. Ortiz v. State, No.

04-18-00430-CR (Tex. App.– San Antonio, September 11, 2019). The State filed a petition

for discretionary review which was granted and the case is currently pending before this

Court. No. PD-1061-19.
                                                                                 ORTIZ - 2

       Appellant has filed an application under Article 44.04(h) of the Code of Criminal

Procedure, to set a reasonable bail pending final determination of the appeal. Accordingly,

bail is hereby set in the amount of $60,000, and it is ORDERED that the trial court order

Appellant released from confinement assessed in this cause upon the posting of bail. Any

sureties must be approved by the trial court.




Entered December 9, 2019.
Do Not Publish